991 F.2d 807
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
WESTINGHOUSE CREDIT CORPORATION, Defendant-Appellant,v.Susan N. COOK;  Estelle James;  Carla Love;  Robert M. Love;Jeff Stallsmith;  Bettye Hayes Teasley;  Nancy L. Thompson;John E. Thompson;  Fred A. Sheriff;  Robin E. Sheriff;John B. Hamilton;  Ronald E. Gilchrist, Jr.;  Mack L. Rose;Verle R. Garnos;  J.C. Johnson;  Peter G. Wipfli;  Cesar E.Aita;  William A. Pitts;  Susan J. Pitts;  Charles L.Higgins;  Jean M. Higgins;  R. Layton Runkle;  Charla AnnRunkle;  Paul B. Edmonds;  John B. Ballard, II;  Gary J.Lohne;  Ronald W. Hines;  Margaret E. Hines;  Howard M.Clayman;  Jerry E. Clayman;  Margaret C. Hirzel, Executrixof the Estate of Fred R. Hirzel, Jr.;  Braden R. Cross,Plaintiffs-Appellees.
No. 92-6241.
United States Court of Appeals, Tenth Circuit.
March 8, 1993.

Before LOGAN, JOHN P. MOORE and KELLY, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Defendant-appellant Westinghouse Credit Corporation appeals the order of the district court remanding certain claims to the District Court of Oklahoma County.   By opinion filed this date in Case No. 92-6242, all issues raised by this appeal have been addressed.  "[A]n order remanding a removed action does not represent a final judgment reviewable by appeal, 'the remedy in such a case is by mandamus to compel action and not by writ of error to review what has been done.' "   Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 352-53 (1976) (quoting  Chicago & Alton R.R. v. Wiswall, 90 U.S.  (23 Wall.) 507, 508 (1875)).


3
This appeal is therefore DISMISSED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3